Citation Nr: 1403434	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to the establishment of eligibility under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant had active service from June 1991 to December 1995, and from May 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the RO in Muskogee, Oklahoma. 

The record before the Board includes a paper educational folder and a paperless, electronic (Virtual VA) claims file, but does not include the appellant's paper claims file.  It appears that the appellant's paper claims file is maintained at the San Diego RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The appellant seeks to establish eligibility under the Veterans Retraining Assistance Program (VRAP).  The VRAP is a component of The Vow to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  VRAP offers  up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

In an August 2012 decision, the RO determined that the appellant did not meet the eligibility requirements for VRAP purposes, based on a finding that his last discharge was dishonorable.  In this regard, a January 2011 RO decision (contained in the appellant's electronic Virtual VA folder) reflects that his discharge for the period of service from June 1991 to December 1995, was honorable; however, his discharge for the period of service from May 1996 to April 2000 for which he received a discharge characterized as a "bad-conduct" discharge was considered by VA to be dishonorable for VA purposes.   

The only folder forwarded to the Board in this case is the appellant's education folder, relating primarily to his claim for VRAP eligibility, and which contains photocopies of appeal documents.  However, the education folder does not include any service personnel records relating to the period of service from May 1996 to April 2000, and does not include a copy of the Facts and Circumstances provided to VA by the U.S. Navy, and which was referenced in a December 2010 letter from the RO to the appellant.  It is unclear as to whether this document is contained in the appellant's paper claims file.  Moreover, the January 2011 RO decision also refers to other highly relevant documents which are not before the Board, such as an administrative decision regarding the character of the appellant's discharge.  

Without such documentation, the Board is unable to render a decision on the matter on appeal.  Therefore, a remand is necessary in order to associate the appellant's paper claims file with his paper educational folder and to obtain any service personnel records pertaining to his period of service from May 1996 to April 2000.

Accordingly, the case is REMANDED for the following action:

1.  Locate the appellant's paper claims file and associate it with his paper educational folder.  

2.  Obtain the appellant's service personnel records and associate them with the educational folder.  All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


